DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9-10 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claims 9-10, “a direction of extension of the hook” appears to render the claims indefinite as claim 1 already recites “a longitudinal direction of the hook” and the directions appear to be the same.  Examiner suggests a careful revision and election of a single supported term if the directions are the same.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 and 4-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ko et al. (US Publication 2017/0015267) in view of Weis et al. (US Publication 2004/0017068).
In regards to claims 1-2 and 4-9, Ko et al. discloses the claimed limitations including a connecting apparatus for connecting a steering wheel and an airbag module except for the hook structure being located on the airbag module and the coupling hole and fixing clip structures being located on the steering wheel.
It would have been obvious to one having ordinary skill in the art before the effective filling date to modify the connection apparatus of Ko et al., since it has been held that rearranging parts of an invention involves only routine skill in the art.
Alternatively should it be adequately argued that there is insufficient motivation or suggestion to rearrange the connecting apparatus, Weis et al. discloses a steering wheel structure with the hook structure arranged on the lower surface of the airbag module and the hook structure passing through a steering wheel horn plate structure and being fixed to a rear surface thereof (Reference is made to Figures 1-3); and
wherein the steering wheel comprises a horn plate (10) on which the airbag module is mounted, the fixing recess is provided in the horn plate, and the fixing clip is coupled to the horn plate (Reference is made to Figures 1-4b).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the arrangement/orientation of the connecting structure of Ko et al. in view of the teachings of Weis et al. to include a the hooks on the lower surface of the airbag module and passing through the steering wheel structure to be fixed on a rear side thereof since it is a known orientation for airbag connection structure and since it has been held that rearranging parts of an invention involves only routine skill in the art.

When considering the connection apparatus structure to be reversed (where the hook structure is a portion of the airbag module and the coupling hole and fixing clip structure is a component of the steering wheel, Ko et al. or Ko et al. in view of Weiss et al. discloses the connecting apparatus comprising:
a coupling hole extending through the steering wheel (Reference is made to Figures which disclose a thin steering wheel and thicker connection structures which would lead one of ordinary skill to orient the fixing clip and structure related thereto on the rear of the steering wheel in a front-rear direction of the steering wheel;
a hook (30) extending from the airbag module through the coupling hole and protruding from a rear surface of the steering wheel, the hook including a bend (32) being provided on a distal end of the hook, the bend being bent in a direction intersecting a longitudinal direction (along 31) of the hook;
a fixing clip (10,12) configured to block movement of the hook in a forward direction of the steering wheel, a first end of the fixing clip being fixed to the steering wheel, and a second end of the fixing clip being caught by the bend of the hook, wherein the second end of the fixing clip further includes a hook catch (Reference is made to Figure 6) configured to correspond to a bent inner surface of the hook (Reference is made to Figures 3-11); and
a fixing recess (Reference is made to Figures 3-5 and 8-9) indented into the steering wheel, the fixing recess allowing the second end of the fixing clip to move in the forward direction of the steering wheel, whereby the airbag module is mounted on a front portion of the steering wheel;
wherein a middle portion of the fixing clip is curved or wound such that the first end and the second end of the fixing clip are spread in opposite directions by elasticity (Reference is made to Figures 4 and 8);
further comprising a clip holder provided integrally with the horn plate and located adjacent to the coupling hole, wherein the fixing clip is coupled to the clip holder;
wherein the fixing clip is bent in a direction intersecting a direction in which the first end of the fixing clip extends, and the clip holder has an insertion recess indented such that the first end of the fixing clip is inserted thereinto (Reference is made to Figures 3-5 and 8);
wherein the clip holder comprises a limit recess (Reference is made to Figures 4-5 and 7-9) into which the second end of the fixing clip is inserted;
wherein the fixing clip comprises the hook catch (16,17) on the second end, the hook catch being wound on a wire (Examiner notes that “wire” does not require a cylindrical cross-section) of the second end of the fixing clip (Reference is made to Figures 3-5, 7-9 and 11); and,
wherein the plate (3) comprises a support rib extending in a direction of extension of the hook and configured to be in contact with an outer surface of the hook (Reference is made to Figures 3-5 and 8 which show areas surrounding the hook structure; e.g. 26 may be considered a rib or the other perimeter walls).

In regards to claim(s) 10, Ko et al. in view of Weis et al. discloses the claimed limitations excluding wherein the coupling hole is configured such that a cross-sectional area of the coupling hole gradually decreases in a direction of extension of the hook.
Examiner is taking OFFICIAL NOTICE that chamfered or tapered openings are old and well known means of providing assistance during alignment and assembly processes.
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the coupling hole of Ko et al. in view of Weis et al. in view of the OFFICIAL NOTICE to include a tapering cross-sectional area since chamfered or tapered openings are known to facilitate alignment and assembly of components.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ko et al. in view of Weis et al. as applied to claim 2 above, and further in view of Fujita et al. (US Patent 7,185,915).
In regards to claims 3, Ko et al. in view of Weis et al. discloses the claimed limitations excluding the middle portion of the fixing clip comprising a coiled torsion spring configured to increase the elasticity.
Fujita et al. discloses a fixing clip (61) with a middle portion thereof comprising a coiled torsion spring configured to increase the elasticity by which the first end and the second end of the fixing clip are spread (Reference is made to Figure 5).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the fixing clip of Ko et al. and Weis et al. in view of the teachings of Fujita et al. to include a coiled torsion spring as an alternative to the leaf spring arrangement since they are old and well known alternative structures for providing a variety of levels of elasticity.
Response to Arguments
Applicant's arguments filed July 13, 2022 have been fully considered but they are not persuasive.  Examiner maintains the previous rejection is proper.
The amendments have been fully addressed in the above rejection.  Examiner maintains the “hook catch” is met.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY J GOODEN JR whose telephone number is (571)272-5135. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Barry Gooden Jr./Primary Examiner, Art Unit 3616                                                                                                                                                                                                                                                                                                                                                                                                              
BARRY GOODEN JR
Primary Examiner
Art Unit 3616